Citation Nr: 0209811	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection on a secondary basis 
for gastrointestinal disability.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for gastrointestinal disability resulting from VA 
medical treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served in the United States Air Force Reserves 
from February 1984 to March 1992, and had his initial Active 
Duty for Training period from April 1984 to September 1984, 
with another period of Active Duty for Training from May 1990 
to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 1994 and February 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The Board notes that the veteran requested a hearing before a 
traveling member of the Board in his VA Form 9 of October 
1994 and May 1999, but that he failed to report for such a 
hearing scheduled in June 2002.  The Board therefore 
considers his request for a travel Board hearing to be 
withdrawn.  38 C.F.R. § 20.704(d) (2001).


REMAND

The record reflects that a May 1994 rating decision increased 
the evaluation assigned the veteran's right knee disability 
to 20 percent disabling, effective January 13, 1994, and 
denied the veteran's claim for an increased rating for left 
knee disability.  In response to his notice of disagreement 
with the May 1994 rating decision, the veteran was issued a 
statement of the case in October 1994.  Later in October 
1994, the veteran perfected his appeal of the increased 
rating issues by submitting a VA Form 9.

In a statement dated in April 1995, the veteran requested 
entitlement to an earlier effective date for the grant of a 
20 percent evaluation for right knee disability.  In a June 
1995 rating decision, the evaluation assigned the veteran's 
left knee disability was increased to 20 percent disabling; 
the veteran was notified of this decision in July 1995.  In 
an October 1995 rating decision, the RO granted the veteran 
an earlier effective date of November 16, 1992, for the 20 
percent evaluation assigned the right knee disability.  In 
correspondence sent to the veteran later that month, the RO 
informed the veteran that the October 1995 rating decision 
constituted a favorable resolution of the benefit sought on 
appeal, and that no further action would be taken on his 
appeal; the veteran did not respond to the October 1995 
correspondence.

Since the granting of an earlier effective date for the 
assignment of the 20 percent rating for the veteran's right 
knee disability clearly did not constitute a complete grant 
of the benefits sought by the veteran on appeal, namely, 
entitlement to ratings in excess of 20 percent each for right 
and left knee disabilities, and as the RO is precluded from 
withdrawing a substantive appeal filed by the veteran, see 
38 C.F.R. § 20.204 (1995), the Board concludes that the 
issues of entitlement to increased disability ratings for 
right and left knee disabilities remain on appeal.

Moreover, medical evidence has been added to the record since 
October 1995 that is pertinent to the increased rating claims 
and which is not duplicative or cumulative of evidence on 
file prior to October 1995.  Since the veteran has not been 
issued a supplemental statement of the case which considers 
the additional evidence, the Board must remand the case to 
ensure that the veteran is afforded the procedural due 
process rights to which he is entitled.  See 38 C.F.R. 
§ 19.31 (2001).

With respect to the veteran's claim for compensation for 
gastrointestinal disability, the veteran maintains that his 
disability was caused by Motrin (Ibuprofen) prescribed in 
connection with his service-connected knee disabilities.  
Although the RO developed the veteran's claim as one 
involving the provisions of 38 U.S.C.A. § 1151, pertaining to 
disability caused by, inter alia, VA hospital care or medical 
treatment, the RO did not provide the veteran with the 
applicable law and regulations pertaining to the veteran's 
theory of entitlement, namely service connection for 
gastrointestinal disability as secondary to the veteran's 
service-connected knee disabilities.  The Board additionally 
notes that the RO has never provided the veteran with the 
text of 38 U.S.C.A. § 1151.  (The veteran has also made 
references to a VA gastrointestinal diagnostic procedure that 
was not properly performed and which resulted in his having 
additional disability.) 

The Board lastly notes that while a December 1997 VA examiner 
concluded that the veteran's use of Ibuprofen had not caused 
the veteran's gastrointestinal disability, the examiner did 
not provide an opinion concerning whether the use of 
Ibuprofen chronically worsened that disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records.

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected right and left 
knee disabilities.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  The extent of any 
right or left knee instability or 
subluxation and any evidence of 
locking should be noted.  Tests of 
joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  

The physician should also provide an 
opinion concerning the impact of the 
veteran's right and left knee 
disabilities on his ability to work.  
The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for 
review.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.  

3.  The RO should also arrange for 
the veteran to undergo a VA 
gastroenterology examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's 
gastrointestinal disability(ies).  
All indicated studies should be 
performed, and all findings should 
be reported in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any Ibuprofen 
the veteran used for his service-
connected bilateral knee disability 
caused or chronically worsened any 
gastrointestinal disability.  The 
examiner should also indicate the 
medical probabilities that any VA 
diagnostic procedure either caused 
or made worse any gastrointestinal 
disability.  The veteran's claims 
file, including a copy of this 
remand, must be made available to 
the examiner for review.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.  

4.  Thereafter, the RO should review 
the claims file and ensure that all 
requested development has been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and re-
adjudicate the issues of entitlement 
to increased ratings for right and 
left knee disabilities, to include 
consideration of whether separate 
ratings are warranted under 
VAOPGCPREC 23-97 for separate 
manifestations of disability, and 
re-adjudicate the issues of 
entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for 
gastrointestinal disability and 
entitlement to service connection on 
a secondary basis for 
gastrointestinal disability.  In re-
adjudicating the right and left knee 
disability claims, the RO should 
consider all pertinent diagnostic 
codes under VA's Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination or pain on movement 
of a joint.  See DeLuca v. Brown , 8 
Vet. App. 202 (1995).  The RO should 
also determine whether the case 
should be referred to the Director 
of the Compensation and Pension 
Service for extra-schedular 
consideration.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC), which should include the text 
of 38 U.S.C.A. § 1151 and the pertinent law and regulations 
pertaining to secondary service connection (38 C.F.R. 
§ 3.310).  If the veteran does not appear for a scheduled 
examination, the SSOC should recite the provisions of 38 
C.F.R. § 3.655 (2001) and explain the effect of this 
regulation on the veteran's claims.  The veteran and his 
representative should then be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).

